United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3752
                                   ___________

Strange Music, Inc.,                    *
a Missouri Corporation,                 *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the Western
                                        * District of Missouri.
Jeff Anderson,                          *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: June 16, 2011
                                Filed: June 30, 2011
                                 ___________

Before MELLOY, GRUENDER, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       In this action brought by Strange Music, Inc. (SMI), claiming that Jeff
Anderson engaged in trademark infringement, trademark dilution, and unfair
competition, Anderson appeals from an interlocutory order in which the district court1
entered default judgment for SMI based upon Anderson’s repeated failures to comply
with court orders, deemed to be true the allegations in SMI’s complaint except those
related to the as-yet unproven amount of damages, granted SMI a permanent


      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
injunction, ordered the cancellation of Anderson’s copyright registration, and awarded
SMI interim attorneys’ fees and costs.

       We have interlocutory appellate jurisdiction to review the district court’s grant
of injunctive relief and its order that Anderson’s copyright registration be cancelled.
See 28 U.S.C. § 1292(a)(1) (courts of appeals have jurisdiction of appeals from
interlocutory orders granting injunctions); Wrist-Rocket Mfg. Co. v. Saunders
Archery Co., 516 F.2d 846, 848-49 (8th Cir. 1975) (although appellate court lacked
interlocutory jurisdiction to determine issues of liability where amount of damages
therefor had been reserved for later determination, court had jurisdiction to review part
of order granting appellee permanent injunction and ordering cancellation of
appellant’s trademark registration).2

       Upon careful review, we conclude that the district court did not abuse its
discretion in granting SMI a permanent injunction, as the injunction was supported by
facts alleged in SMI’s complaint, which were appropriately deemed to be true. See
Cmty. of Christ Copyright Corp. v. Devon Park Restoration Branch of Jesus Christ’s
Church, 634 F.3d 1005, 1012 (8th Cir. 2011) (issuance of permanent injunction is
reviewed for abuse of discretion); Everyday Learning Corp. v. Larson, 242 F.3d 815,
818 (8th Cir. 2001) (when default judgment is entered on claim for indefinite amount
of damages, facts alleged in complaint are taken as true except facts relating to amount
of damages); see also Int’l Bhd. of Elec. Workers v. Hope Elec. Corp., 380 F.3d 1084,
1105 (8th Cir. 2004) (it was not abuse of discretion to grant unopposed motion for

      2
         We lack interlocutory appellate jurisdiction to review the award of attorneys’
fees and costs. See Rosenfeld v. United States, 859 F.2d 717, 720 (9th Cir. 1988)
(interim fee award was not appealable where it did not dispose of underlying
litigation, did not come after final judgment on merits, and did not even dispose of
issue of attorneys’ fees); Hastings v. Maine-Endwell Cent. Sch. Dist., 676 F.2d 893,
896 (2d Cir. 1982) (even if injunctive relief and interim attorneys’ fees had been
granted as parts of same order, fee award would not properly have been regarded as
part of injunction).

                                          -2-
default judgment where defendants received fair opportunity to contest allegations of
discovery failures and chose not to do so). We also conclude that it was appropriate
for the district court to order the cancellation of Anderson’s copyright registration.
See 17 U.S.C. § 1324 (court, when appropriate, may order cancellation of registration
of design).

       Accordingly, we affirm the grant of injunctive relief and affirm the order that
Anderson’s copyright registration be cancelled, and we remand this case to the district
court for further proceedings.
                        ______________________________




                                         -3-